     Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 1 of 24 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS

Andrew Schrode, individually and on behalf of                       1:21-cv-03159
all others similarly situated,
                                 Plaintiff,

                   - against -                                 Class Action Complaint

Arizona Beverages USA LLC,
                                                                Jury Trial Demanded
                                 Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.    Arizona Beverages USA LLC (“defendant”) manufactures, markets, labels and sells

combinations of half iced-tea and half-lemonade (an “Arnold Palmer”), represented as having

“Zero [Calories]” and “No Calories,” under the Arizona brand (“Product”).
       Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 2 of 24 PageID #:2




        2.      The statements, “Zero” and “No Calories” tell consumers the Product will not have

any calories.

        3.      Zero is defined as “a state of total absence or neutrality” and refers to “arithmetical

symbol 0 or 0̸ denoting the absence of all magnitude or quantity.” (emphasis added).1


I. Consumers Seek to Reduce Calorie Consumption

        4.      Due to awareness of harms from excess calorie intake, consumers are increasingly

purchasing foods which contain less calories.

        5.      Calorie and sugar reduction are inextricably linked, as sugar is a source of calories.

        6.      Many consumers seek to avoid calories, especially “empty” calories consumed

through beverages.

        7.      Reasonable consumers “clearly link sugar to calories,” and expect a food or beverage

with no calories will not have any sugar. N.J. Patterson et al., “Consumer understanding of sugars

claims on food and drink products.” Nutrition bulletin 37.2 (2012): 121-130.

        8.      By consuming foods with less or no calories – due to less or no sugar – consumers

can potentially avert “numerous health problems, including weight gain, Type 2 diabetes, dental

caries, metabolic syndrome and heart disease, and even indirectly to cancer because of certain

cancers’ relationship to obesity.”2

        9.      As “sugar avoidance [is] a macro trend ‘that is here to stay and will only increase,’”

companies have sought to promote products with less sugar, because such products would

necessarily have fewer calories.3



1
  Merriam Webster, Zero.
2
  Marlene Cimons, Eating too much sugar can hurt your health, and for some it’s actually addictive, Washington Post
December 16, 2017.
3
  Ron Sterk, Avoidance of sugar remains macro trend, Food Business News, February 28, 2018
                                                        2
       Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 3 of 24 PageID #:3




        10.    Surveys confirm that a growing number of consumers are buying products with less

sugar to decrease their caloric intake, and “85% are doing so for health reasons and 58% for weight

concerns.”4


II. “Zero Calories” and “No Calories” are Nutrient Content Claims

        11.    Representing a food or beverage as having zero or no calories is a nutrient content

claim. 21 C.F.R. § 101.60(a).

        12.    Congress required the FDA to develop and implement nutrient content claims to

prevent consumers from being misled by the endless terms and descriptors on labels. 5

        13.    FDA regulations, adopted by Illinois, provide “general principles” for nutrient

content claims, which are fleshed out in other regulations. 21 C.F.R. § 101.13; 21 C.F.R. §§

101.54-101.69 (“Subpart D – Specific Requirements for Nutrient Content Claims”).6

        14.    The terms, descriptors and criteria for nutrient content claims were the outcome of

dozens of meetings held by the FDA with consumers across the country.

        15.    Nutrient content claims for calories are intended to prevent consumers being

deceived by labels which make representations about their calorie content that are not true. 21

C.F.R. § 101.60(b) (“Calorie content claims.”).

        16.    Products that are labeled as “‘no calories,’ [or] ‘zero calories,” are permitted,

provided certain criteria are met. 21 C.F.R. § 101.60(b)(1).

        17.    Specifically, a food must “contain[s] less than 5 calories per reference amount

customarily consumed and per labeled serving” to be represented as “zero calories” or “no



4
  Id.
5
  Nutrition Labeling and Education Act, Public Law 101-535, 104 Stat 2353; 21 U.S.C. § 343(r)(2)(A).
6
  See 1 NYCRR 259.1(a)(3) contained in Section 259.1 (“Packaging and labeling of food.”) (incorporating 21 C.F.R.
Part 101).
                                                       3
      Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 4 of 24 PageID #:4




calories.” 21 C.F.R. § 101.60(b)(1)(i).

       18.    Otherwise, manufacturers could arbitrarily decrease the serving size so that it would

contain less than five calories, and then advertise it as containing “zero calories.”

       19.    The Product’s Nutrition Facts indicate it has zero calories, based on a serving size of

eight fluid ounces (fl. oz.), and that it has approximately three servings (23 oz).




       20.    The reference amount customarily consumed (“RACC”) for non-carbonated

beverages is 12 oz (360 mL).

       21.    The 23-oz can is 192 percent of the RACC and meets the definition of a single-

serving container. 21 C.F.R. § 101.9(b)(6).

       22.    Federal regulations permit “amounts less than 5 calories [to] be expressed as zero”

in the Nutrition Facts. 21 C.F.R. § 101.9(c)(1).

       23.    This means that presuming eight ounces contain less than five calories, listing “0”

calories on the Nutrition Facts is permitted.
                                                   4
      Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 5 of 24 PageID #:5




        24.    However, the RACC for the Product is the entire 23 oz-can, which does not contain

less than five calories.

        25.    This fact is concluded because the Product is sold in what appears to be two versions.

                               Version 1                   Version 2




        26.    Both Nutrition Facts correspond to the identical 23-oz product with identical

ingredients.

        27.    The Nutrition Facts on the left shows five calories per serving of 12 ounces.

        28.    According to reports, the FDA required Defendant to cease representing the Product

as containing “Zero Calories” and “No Calories.”

        29.    Defendant now sells the identical product but labeled as “Diet,” which contains 15

calories per can, indicated in the left column.
                                                  5
      Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 6 of 24 PageID #:6




III. “Dual Column” Nutrition Facts is Misleading

       30.   The Product’s revised Nutrition Facts is misleading because it uses “dual columns,”

which presents consumers with the number of calories “per serving” (5) (“12 oz”) and “per

container” (15) (23 oz).

       31.   Research demonstrates that package and portion sizes have a considerable impact on

the amount of food consumed.

       32.   Presenting Nutrition Facts with dual columns causes consumers to expect they will

only consume half of the can.

       33.   However, evidence and studies show that consumers will generally consume an

entire beverage when it is packaged and presented in a size such as the 23-oz can.

       34.   While a consumer may hope to consume part of the bottle – 5 calories – evidence

suggests otherwise, and they will consume the entire can – 15 calories.

       35.   By presenting the Nutrition Facts with dual columns, format, it is inconsistent with

the information required to maintain healthy dietary practices.

       36.   21 C.F.R. § 101.9(b)(6) requires that “the entire content of the product must be

labeled as one serving.”

       37.   While 21 C.F.R. § 101.9(b)(6) permits “an additional column that lists the

quantitative amounts and percent Daily Values per common household measure that most closely

approximates the reference amount,” this does not apply to single-serving beverage containers like

the Product. See 21 C.F.R. § 101.9(b)(5)(iv) (defining “common household measure” as “A

description of the individual container or package shall be used for single serving containers”); see

also FDA, Food Labeling: Serving Sizes of Foods That Can Reasonably Be Consumed At One

Eating Occasion; Dual-Column Labeling; Updating, Modifying, and Establishing Certain


                                                 6
      Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 7 of 24 PageID #:7




Reference Amounts Customarily Consumed, Feb. 2018 (“For single-serving containers and

individually packaged products within multiserving containers, the common household unit must

be a description of the individual container or package, such as can, box, or package (21 CFR

101.9(b)(5)(iv)).”).

       38.    The Product contains other representations which are false and misleading.

       39.    Reasonable consumers must and do rely on a company to honestly identify and

describe the components, attributes and features of the Product, relative to itself and other

comparable products or alternatives.

       40.    The value of the Product that plaintiff purchased was materially less than its value as

represented by defendant.

       41.    Defendant sold more of the Product and at a higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       42.    Had Plaintiff and proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

       43.    The Product is sold for a price premium compared to other similar products, no less

than $1.49 per 23-oz can, higher than it would otherwise be sold for, absent the misleading

representations and omissions.

                                            Jurisdiction and Venue

       44.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

       45.    Upon information and belief, the aggregate amount in controversy exceeds $5

million, exclusive of interest and costs.




                                                  7
      Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 8 of 24 PageID #:8




        46.     Plaintiff Andrew Schrode is a citizen of Illinois.

        47.     Defendant Arizona Beverages USA LLC is a New York limited liability company

with a principal place of business in Woodbury, Nassau County, New York and upon information

and belief, at least one member of defendant is not a citizen of the same state as the plaintiff.

        48.     Venue is proper because plaintiff resides in this judicial district, and a substantial

part of the events or omissions giving rise to the claims occurred in this judicial district.

                                                     Parties

        49.     Plaintiff Andrew Schrode is a citizen of Hickory Hills, Cook County, Illinois.

        50.     Defendant Arizona Beverages USA LLC, is a New York limited liability company

with a principal place of business in Woodbury, New York, Nassau County.

        51.     Defendant is one of the largest sellers of iced tea beverages in the country.

        52.     Defendant’s products, including the Product in this action, are sold to consumers by

third-parties, available online and in almost every convenience store, grocery store, big box store,

drug store within the nation, and in Illinois.

        53.     Plaintiff bought the Product at or exceeding the above-referenced price, on one or

more occasions at one or more locations, including in 2020 and 2021, from stores including

Walgreens, 8800 West 95th Street Hickory Hills IL 60457.

        54.     Plaintiff relied on the front label statements that the Product had zero calories and no

calories.

        55.     Plaintiff chose between Defendant’s Product and other similar products which were

represented as zero calories and had zero calories, instead of zero calories based on an inaccurate

serving size.

        56.     The Product was worth less than what Plaintiff paid and he would not have paid as

                                                    8
      Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 9 of 24 PageID #:9




much absent Defendant's false and misleading statements and omissions.

       57.    Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product’s representations are consistent with its capabilities and features.

                                          Class Allegations

       58.    The class will consist of all Illinois, Ohio, Texas, Virginia, Rhode Island, Delaware

and Florida residents who purchased the Product during the statutes of limitations for each cause

of action alleged.

       59.    Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

       60.    Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

       61.    Plaintiff is an adequate representative because his interests do not conflict with other

members.

       62.    No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

       63.    Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

       64.    Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.

       65.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                     Illinois Consumer Fraud and Deceptive Business Practices Act
                                   (“ICFA”), 815 ILCS 505/1, et seq.

                                    (Consumer Protection Statute)

       66.    Plaintiff incorporates by reference all preceding paragraphs.
                                                  9
    Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 10 of 24 PageID #:10




       67.    Plaintiff and class members desired to purchase a product which had zero calories,

not zero calories based on a serving size that was inapplicable.

       68.    Defendant’s false and deceptive representations and omissions are material in that

they are likely to influence consumer purchasing decisions.

       69.    Defendant misrepresented the Product through statements, omissions, ambiguities,

half-truths and/or actions.

       70.    Plaintiff relied on the representations.

       71.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                   Breaches of Express Warranty,
                              Implied Warranty of Merchantability and
                        Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       72.    The Product was manufactured, labeled and sold by defendant and expressly and

impliedly warranted to plaintiff and class members that it was had zero calories, not zero calories

based on a serving size that was inapplicable.

       73.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       74.    This duty is based on Defendant’s outsized role in the market for this type of Product

– a leading seller of ready-to-drink iced tea beverages.

       75.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       76.    Defendant received notice and should have been aware of these issues due to

complaints by regulators, competitors, and consumers, to its main offices.

       77.    The Product did not conform to its affirmations of fact and promises due to


                                                  10
    Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 11 of 24 PageID #:11




defendant’s actions and were not merchantable because they were not fit to pass in the trade as

advertised.

       78.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       79.    Defendant had a duty to truthfully represent the Product, which it breached.

       80.    This duty is based on defendant’s position, holding itself out as having special

knowledge and experience this area.

       81.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant.

       82.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, their purchase of the

Product.

       83.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                                 Fraud

       84.    Defendant misrepresented and/or omitted the attributes and qualities of the Product,

that had zero calories, not zero calories based on a serving size that was inapplicable

       85.    Defendant’s fraudulent intent is evinced by its knowledge that the Product was not

consistent with its composition and qualities.

                                         Unjust Enrichment

       86.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek


                                                  11
    Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 12 of 24 PageID #:12




restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

       interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: June 11, 2021
                                                           Respectfully submitted,

                                                           Sheehan & Associates, P.C.
                                                           /s/Spencer Sheehan
                                                           60 Cuttermill Rd Ste 409
                                                           Great Neck NY 11021-3104
                                                           Tel: (516) 268-7080
                                                           Fax: (516) 234-7800
                                                           spencer@spencersheehan.com




                                                12
    Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 13 of 24 PageID #:13




1:21-cv-03159
United States District Court
Northern District of New York

Andrew Schrode, individually and on behalf of all others similarly situated,


                                        Plaintiff,


        - against -


Arizona Beverages USA LLC,


                                         Defendant




                                  Class Action Complaint



                       Sheehan & Associates, P.C.
                        60 Cuttermill Rd Ste 409
                        Great Neck NY 11021-3104
                           Tel: (516) 268-7080
                           Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: June 11, 2021
                                                                        /s/ Spencer Sheehan
                                                                         Spencer Sheehan
JS 44 (Rev. 04/21)       Case: 1:21-cv-03159 Document
                                               CIVIL #: 1 Filed: 06/11/21
                                                      COVER      SHEET Page 14 of 24 PageID #:14
The civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                           DEFENDANTS
Andrew Schrode, individually and on behalf of all others                                                    Arizona Beverages USA LLC
similarly situated
    (b) County of Residence of First Listed Plaintiff                            Cook                        County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                        THE TRACT OF LAND INVOLVED.

   (c) Attorneys (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Sheehan & Associates, P.C., 60 Cuttermill Rd Ste 409 Great Neck NY
11021-3104 (516) 268-7080

 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                         (For Diversity Cases Only)                                       and One Box for Defendant)
 1    U.S. Government                 3    Federal Question                                                                     PTF          DEF                                           PTF       DEF
         Plaintiff                            (U.S. Government Not a Party)                        Citizen of This State          1            1      Incorporated or Principal Place       4        4
                                                                                                                                                           of Business In This State

 2    U.S. Government                 4    Diversity                                             Citizen of Another State           2           2   Incorporated and Principal Place      5        5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                   Citizen or Subject of a            3           3   Foreign Nation                        6        6
                                                                                                     Foreign Country
 IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions .
           CONTRACT                                            TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                      OTHER STATUTES
   110 Insurance                      PERSONAL INJURY               PERSONAL INJURY                625 Drug Related Seizure              422 Appeal 28 USC 158        375 False Claims Act
   120 Marine                        310 Airplane                 365 Personal Injury -               of Property 21 USC 881            423 Withdrawal               376 Qui Tam (31 USC
   130 Miller Act                    315 Airplane Product              Product Liability          690 Other                                   28 USC 157                   3729(a))
   140 Negotiable Instrument              Liability                367 Health Care/                                                           INTELLECTUAL             400 State Reapportionment
   150 Recovery of Overpayment       320 Assault, Libel &              Pharmaceutical                                                        PROPERTY RIGHTS           410 Antitrust
       & Enforcement of Judgment           Slander                       Personal Injury                                                                                 430 Banks and Banking
                                                                                                                                             820 Copyrights
   151 Medicare Act                  330 Federal Employers’            Product Liability                                                                               450 Commerce
                                                                                                                                             830 Patent
   152 Recovery of Defaulted              Liability                368 Asbestos Personal                                                                               460 Deportation
                                                                                                                                             835 Patent-Abbreviated
       Student Loans                  340 Marine                        Injury Product                                                                                  470 Racketeer Influenced and
                                                                                                                                                  New Drug Application
       (Excludes Veterans)            345 Marine Product                Liability                                                                                            Corrupt Organizations
                                                                                                                                             840 Trademark
   153 Recovery of Overpayment            Liability                PERSONAL PROPERTY                          LABOR                                                     480 Consumer Credit
                                                                                                                                             880 Defend Trade Secrets
       of Veteran’s Benefits          350 Motor Vehicle            370 Other Fraud                710 Fair Labor Standards                                                 (15 USC 1681 or 1692)
                                                                                                                                                  Act of 2016
   160 Stockholders’ Suits           355 Motor Vehicle            371 Truth in Lending                Act                                                             485 Telephone Consumer
   190 Other Contract                    Product Liability         380 Other Personal             720 Labor/Management                      SOCIAL SECURITY                Protection Act
   195 Contract Product Liability    360 Other Personal                Property Damage                 Relations                                                       490 Cable/Sat TV
                                                                                                                                             861 HIA (1395ff)
   196 Franchise                         Injury                    385 Property Damage            740 Railway Labor Act                                               850 Securities/Commodities/
                                                                                                                                             862 Black Lung (923)
                                      362 Personal Injury -             Product Liability          751 Family and Medical                                                   Exchange
                                                                                                                                             863 DIWC/DIWW (405(g))
                                          Medical Malpractice                                            Leave Act                                                       890 Other Statutory Actions
                                                                                                                                             864 SSID Title XVI
       REAL PROPERTY                     CIVIL RIGHTS               PRISONER PETITIONS              790 Other Labor Litigation                                          891 Agricultural Acts
                                                                                                                                             865 RSI (405(g))
   210 Land Condemnation             440 Other Civil Rights        Habeas Corpus:                 791 Employee Retirement                                             893 Environmental Matters
   220 Foreclosure                   441 Voting                   463 Alien Detainee                 Income Security Act                                              895 Freedom of Information
                                                                                                                                              FEDERAL TAX S UITS
   230 Rent Lease & Ejectment        442 Employment               510 Motions to Vacate                                                                                    Act
                                                                                                                                             870 Taxes (U.S. Plaintiff  896 Arbitration
   240 Torts to Land                 443 Housing/                     Sentence                                                                  or Defendant)
   245 Tort Product Liability            Accommodations            530 General                                                                                         899 Administrative Procedure
                                                                                                                                             871 IRS—Third Party
   290 All Other Real Property       445 Amer. w/Disabilities-    535 Death Penalty                    IMMIGRATION                                                         Act/Review or Appeal of
                                                                                                                                                  26 USC 7609
                                          Employment                 Other:                         462 Naturalization Application                                           Agency Decision
                                      446 Amer. w/Disabilities-    540 Mandamus & Other           465 Other Immigration                                               950 Constitutionality of
                                          Other                     550 Civil Rights                    Actions                                                              State Statutes
                                      448 Education                555 Prison Condition
                                                                    560 Civil Detainee -
                                                                        Conditions of
                                                                        Confinement
 V. ORIGIN (Place an “X” in One Box Only)
 1    Original           2 Removed from                 3       Remanded from               4 Reinstated or       5 Transferred from                6 Multidistrict           8 Multidistrict
       Proceeding             State Court                          Appellate Court                 Reopened                   Another District                Litigation -                 Litigation -
                                                                                                                              (specify)                       Transfer                     Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                         28 U.S.C. § 1332
 VI. CAUSE OF ACTION                      Brief description of cause:
                                         False advertising
 VII. REQUESTED IN      СHECK IF THIS IS A CLASS ACTION                                             DEMAND $                                      CHECK YES only if demanded in complaint:
       COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                     5,000,000                                   JURY DEMAND:          Yes       No
 VIII. RELATED CASE(S)
       IF ANY           (See instructions):
                                                                     JUDGE                                                                    DOCKET NUMBER
DATE                                                                   SIGNATURE OF ATTORNEY OF RECORD
 June 11, 2021                                                         /s/ Spencer Sheehan
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                   APPLYING IFP                                      JUDGE                              MAG. JUDGE
                                   CERTIFICATION
                      Case: 1:21-cv-03159          OF1ARBITRATION
                                          Document #:                 ELIGIBILITY
                                                      Filed: 06/11/21 Page 15 of 24 PageID #:15
Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in exc ess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration
                                     
I,                  Spencer Sheehan                          , counsel for                plaintiff               , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

                       monetary damages sought are in excess of $150,000, exclusive of interest and costs,

                       the complaint seeks injunctive relief,

                       the matter is otherwise ineligible for the following reason


                                   DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1
                                   Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:




                                   RELATED CASE STATEMENT (Section VIII on the Front of this Form)
Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”


                                                           NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)


1.)         Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
            County?                    
                                       Yes               No     
2.)         If you answered “no” above:
            a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
            County?                 Yes              No        
            b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
            District?               Yes              No        
            c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
            received:
If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?         Yes                    No
          (Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

                                                                                        BAR ADMISSION

            I am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.

                                                            Yes                                                         No

            Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

                                                            Yes        (If yes, please explain                           No




            I certify the accuracy of all information provided above.

            Signature: /s/Spencer Sheehan

                                                                                                                                                                       Last Modified: 11/27/2017
JS 44C/SDNY        Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 16 of 24 PageID #:16
                                                                            CIVIL COVER SHEET
REV.
10/01/2020             The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
                       other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
                       United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.



PLAINTIFFS                                                                                  DEFENDANTS
Andrew Schrode, individually and on behalf of all others Arizona Beverages USA LLC
similarly situated
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER                                         ATTORNEYS (IF KNOWN)
Sheehan & Associates, P.C., 60 Cuttermill Rd Ste 409 Great
Neck NY 11021-3104 (516) 268-7080

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
                        (DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

28 USC § 1332; False advertising

                                                                                                                                                      Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No  Yes 

If yes, was this case Vol.      Invol.       Dismissed. No  Yes  If yes, give date                                                      & Case No.

IS THIS AN INTERNATIONAL ARBITRATION CASE?            No               Yes   
(PLACE AN [x] IN ONE BOX ONLY)                                        NATURE OF SUIT
                               TORTS                                                                                        ACTIONS UNDER STATUTES



CONTRACT                       PERSONAL INJURY                 PERSONAL INJURY              FORFEITURE/PENALTY              BANKRUPTCY                       OTHER STATUTES
                                                               [] 367 HEALTHCARE/
                                                                                                                                                             [] 375 FALSE CLAIMS
[] 110      INSURANCE         [] 310 AIRPLANE                PHARMACEUTICAL PERSONAL      [] 625 DRUG RELATED            [] 422 APPEAL
                                                                                                                                                             [] 376 QUI TAM
[] 120      MARINE            [] 350 AIRPLANE PRODUCT        INJURY/PRODUCT LIABILITY       SEIZURE OF PROPERTY                   28 USC 158
[] 130      MILLER ACT                 LIABILITY              [] 365 PERSONAL INJURY             21 USC 881               [] 423 WITHDRAWAL               [] 400 STATE
[] 140      NEGOTIABLE        [] 320 ASSAULT, LIBEL &                 PRODUCT LIABILITY   [] 690 OTHER                           28 USC 157                       REAPPORTIONMENT
             INSTRUMENT                 SLANDER                [] 368 ASBESTOS PERSONAL                                                                     [] 410 ANTITRUST
[] 150      RECOVERY OF       [] 330 FEDERAL                          INJURY PRODUCT                                                                       [] 430 BANKS & BANKING
             OVERPAYMENT &              EMPLOYERS'                      LIABILITY           PROPERTY RIGHTS                                                  [] 450 COMMERCE
             ENFORCEMENT                LIABILITY                                                                                                            [] 460 DEPORTATION
             OF JUDGMENT       [] 340 MARINE                  PERSONAL PROPERTY            [] 820 COPYRIGHTS      [] 880 DEFEND TRADE SECRETS ACT         [] 470 RACKETEER INFLU-
[] 151      MEDICARE ACT      [] 345 MARINE PRODUCT                                       [] 830 PATENT                                                           ENCED & CORRUPT
[] 152      RECOVERY OF                LIABILITY              [] 370 OTHER FRAUD          [] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION                          ORGANIZATION ACT
             DEFAULTED         [] 350 MOTOR VEHICLE           [] 371 TRUTH IN LENDING                                                                              (RICO)
             STUDENT LOANS     [] 355 MOTOR VEHICLE                                        [] 840 TRADEMARK                                                [] 480 CONSUMER CREDIT
             (EXCL VETERANS)            PRODUCT LIABILITY                                                                   SOCIAL SECURITY
                                                                                                                                                             [] 480 TELEPHONE CONSUMER
[] 153      RECOVERY OF       [] 360 OTHER PERSONAL
                                                                                                                                                                     PROTECTION ACT
             OVERPAYMENT                INJURY                 [] 380 OTHER PERSONAL       LABOR                           [] 861 HIA (1395ff)
             OF VETERAN'S       [] 362 PERSONAL INJURY -               PROPERTY DAMAGE                                     [] 862 BLACK LUNG (923)
             BENEFITS                   MED MALPRACTICE        [] 385 PROPERTY DAMAGE      [] 710 FAIR LABOR              [] 863 DIWC/DIWW (405(g))       [] 490 CABLE/SATELLITE TV
[] 160      STOCKHOLDERS                                               PRODUCT LIABILITY            STANDARDS ACT          [] 864 SSID TITLE XVI           [] 850 SECURITIES/
             SUITS                                                                          [] 720 LABOR/MGMT              [] 865 RSI (405(g))                     COMMODITIES/
[] 190      OTHER                                             PRISONER PETITIONS                    RELATIONS                                                       COMMODITIES/
             CONTRACT                                          [] 463 ALIEN DETAINEE       [] 740 RAILWAY LABOR ACT                                        [] 890 OTHER STATUTORY
[] 195      CONTRACT                                          [] 510 MOTIONS TO           [] 751 FAMILY MEDICAL          FEDERAL TAX SUITS                        ACTIONS
             PRODUCT           ACTIONS UNDER STATUTES                   VACATE SENTENCE     LEAVE ACT (FMLA)
             LIABILITY                                                  28 USC 2255                                       [] 870 TAXES (U.S. Plaintiff or   [] 891 AGRICULTURAL ACTS
[] 196   FRANCHISE            CIVIL RIGHTS                    [] 530 HABEAS CORPUS        [] 790 OTHER LABOR                    Defendant)                [] 893 ENVIRONMENTAL
                                                               [] 535 DEATH PENALTY                 LITIGATION           [] 871 IRS-THIRD PARTY                     MATTERS
                                                               [] 540 MANDAMUS & OTHER     [] 791 EMPL RET INC                   26 USC 7609               [] 895 FREEDOM OF
                               [] 440 OTHER CIVIL RIGHTS
                                                                                                     SECURITY ACT (ERISA)                                             INFORMATION ACT
                                       (Non-Prisoner)
REAL PROPERTY                                                                                                                                                [] 896 ARBITRATION
                                [] 441 VOTING                                              IMMIGRATION
                                                                                                                                                             [] 899 ADMINISTRATIVE
[] 210      LAND               [] 442 EMPLOYMENT             PRISONER CIVIL RIGHTS
                                                                                                                                                                PROCEDURE ACT/REVIEW OR
             CONDEMNATION       [] 443 HOUSING/                                         [] 462 NATURALIZATION
                                                                                                                                                                APPEAL OF AGENCY DECISION
[] 220      FORECLOSURE                ACCOMMODATIONS         [] 550 CIVIL RIGHTS               APPLICATION
[] 230      RENT LEASE &       [] 444 AMERICANS WITH         [] 555 PRISON CONDITION  [] 465 OTHER IMMIGRATION                                            [] 950 CONSTITUTIONALITY OF
             EJECTMENT                  DISABILITIES -         [] 560 CIVIL DETAINEE             ACTIONS                                                     STATE STATUTES
[] 240      TORTS TO LAND               EMPLOYMENT               CONDITIONS OF CONFINEMENT
[] 245      TORT PRODUCT       [] 446 AMERICANS WITH
             LIABILITY                   DISABILITIES -OTHER
[] 290      ALL OTHER           [] 448 EDUCATION
             REAL PROPERTY




          Check if demanded in complaint:
                                                                        DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

         CHECK IF THIS IS A CLASS ACTION
          UNDER F.R.C.P. 23
                                                                        AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
                                                                        IF SO, STATE:

DEMAND $ 5,000,000                   OTHER                              JUDGE                                                        DOCKET NUMBER

Check YES only if demanded in complaint
JURY DEMAND:            YES  NO                                       NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
                  Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 17 of 24 PageID #:17
(PLACE AN x IN ONE BOX ONLY)                                               ORIGIN
1   Original        2   Removed from             3   Remanded
                                                        from
                                                                    4    Reinstated or         5 Transferred from  6              Multidistrict
                                                                                                                                     Litigation           7    Appeal to District
                                                                                                                                                                Judge from
     Proceeding           State Court                                     Reopened                       (Specify District)
                                                        Appellate                                                                    (Transferred)              Magistrate Judge
                        a.   all parties represented   Court
                                                                                                                               8 Multidistrict Litigation (Direct File)
                        b.   At least one party
                              is pro se.
(PLACE AN x IN ONE BOX ONLY)                                    BASIS OF JURISDICTION                                                       IF DIVERSITY, INDICATE
1   U.S. PLAINTIFF      2     U.S. DEFENDANT          3   FEDERAL QUESTION   4 DIVERSITY                                                CITIZENSHIP BELOW.
                                                             (U.S. NOT A PARTY)

                                 CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)
      (Place an [X] in one box for Plaintiff and one box for Defendant)

                              PTF      DEF                                                PTF DEF                                                                 PTF      DEF
CITIZEN OF THIS STATE         []1      []1      CITIZEN OR SUBJECT OF A                   [] 3 [] 3          INCORPORATED and PRINCIPAL PLACE                   [] 5    []5
                                                 FOREIGN COUNTRY                                               OF BUSINESS IN ANOTHER STATE
CITIZEN OF ANOTHER STATE       [] 2   []2      INCORPORATED or PRINCIPAL PLACE           [] 4 [ ] 4          FOREIGN NATION                                    [] 6    [] 6
                                                 OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
Andrew Schrode, 9455 S 85th Ct Apt 3S Hickory Hills IL 60457-1854, Cook County




DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)
Arizona Beverages USA LLC, 60 Crossways Park Dr W Ste 400 Woodbury NY 11797-2018, Nassau
County




DEFENDANT(S) ADDRESS UNKNOWN
REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, I HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:




                                                               COURTHOUSE ASSIGNMENT
I hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.



Check one:    THIS ACTION SHOULD BE ASSIGNED TO:                                 WHITE PLAINS                                 MANHATTAN
DATE 6/11/2021                                                                                      ADMITTED TO PRACTICE IN THIS DISTRICT
                              SIGNATURE OF ATTORNEY OF RECORD                                        [] NO
                              /s/ Spencer Sheehan                                                    [] YES (DATE ADMITTED Mo.                      07     Yr. 2012 )
RECEIPT #                                                                                           Attorney Bar Code # SS-2056

Magistrate Judge is to be designated by the Clerk of the Court.

Magistrate Judge                                                                                                              is so Designated.

Ruby J. Krajick, Clerk of Court by                              Deputy Clerk, DATED                                                           .

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
ILND 44 (Rev. 09/20)                            CIVIL #:
                          Case: 1:21-cv-03159 Document COVER
                                                         1 Filed: SHEET
                                                                  06/11/21 Page 18 of 24 PageID #:18
The ILND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except
as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (See instructions on next page of this form.)
I. (a) PLAINTIFFS                                                                                                DEFENDANTS
Andrew Schrode, individually and on behalf of all others similarly Arizona Beverages USA LLC
situated
   (b) County of Residence of First Listed Plaintiff                                 Cook                        County of Residence of First Listed Defendant
                                 (EXCEPT IN U.S. PLAINTIFF CASES)                                                  (In U.S. plaintiff cases only)
                                                                                                                   Note: In land condemnation cases, use the location of the tract of land involved.

   (c) Attorneys (firm name, address, and telephone number)                                                        Attorneys (If Known)
Sheehan & Associates, P.C., 60 Cuttermill Rd Ste 409 Great Neck NY
11021-3104 (516) 268-7080


 II. BASIS OF JURISDICTION (Check one box, only.)                                                 III. CITIZENSHIP OF PRINCIPAL PARTIES(For Diversity                                            Cases Only.)
                                                                                                           (Check one box, only for plaintiff and one box for defendant.)
  1 U.S. Government                  3 Federal Question                                                                                PTF       DEF                                          PTF       DEF
         Plaintiff                             (U.S. Government Not a Party)                                                                                 Incorporated or Principal Place of
                                                                                                            Citizen of This State       1           1 Business In This State                   4        4

  2 U.S. Governmen                   4 Diversity                                                          Citizen of Another State  2         2 Incorporated and Principal Place  5                5
         Defendant                             (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                            Citizen or Subject of a
                                                                                                            Foreign Country
                                                                                                                                      3         3 Foreign Nation                           6         6

 IV. NATURE OF SUIT (Check one box, only.)
           CONTRACT                                                 TORTS                                        PRISONER PETITIONS                        LABOR                        OTHER STATUTES

                                                                                                             510 Motions to Vacate             710 Fair Labor Standards
  110 Insurance                              PERSONAL INJURY                  PERSONAL INJURY                                                                                   375 False Claims Act
                                                                                                                   Sentence                          Act
                                                                                                                                                                                 376 Qui Tam (31 USC
  120 Marine                     310 Airplane                             530 General                     530 General                       720 Labor/Management                  3729 (a))
                                  315 Airplane Product Liability
                                                                            367 Health Care/                690 Death Penalty
                                                                                                                                                         Relations
                                                                                                                                                                                 400 State Reapportionment
                                  320 Assault, Libel & Slander
                                                                                 Pharmaceutical
  130 Miller Act                 330 Federal Employers’
                                                                                 Personal Injury               Habeas Corpus:                   740 Railway Labor Act           410 Antitrust
                                        Liability
                                                                                 Product Liability
  140 Negotiable Instrument      340 Marine                                                 540 Mandamus & Other                             751 Family and Medical          430 Banks and Banking
                                                                            368 Asbestos Personal
  150 Recovery of Overpayment    345 Marine ProductLiability                                550 Civil Rights                                        Leave Act                 450 Commerce
                                                                                  Injury Product
       & Enforcement of Judgment  350 Motor Vehicle                              Liability   555 Prison Condition                             790 Other Labor Litigation      460 Deportation
  151 Medicare Act               355 Motor Vehicle Product                                  560 Civil Detainee -                             791 Employee Retirement         470 Racketeer Influenced
  152 Recovery of Defaulted           Liability                           PERSONAL PROPERTY        Conditions                                                                         and Corrupt
                                                                                                                                                         Income Security Act
       Student Loans              360 Other Personal Injury                                        of Confinement                                                                    Organizations
       (Excludes Veterans)        362 Personal Injury Medical              370 Other Fraud                                                                                     480 Consumer Credit
                                       Malpractice                                                                                                  PROPERTY RIGHTS
  153 Recovery of Veteran’s
                                                                            371 Truth in Lending                                                                                485 Telephone Consumer
       Benefits                                                                                                                                 820 Copyrights
  160 Stockholders’ Suits                                                  380 Other Personal                                                 830 Patent                              Protection Act (TCPA)
  190 Other Contract                                                            Property Damage                                                835 Patent - Abbreviated        490 Cable/Sat TV
  195 Contract Product Liability                                           380 Property Damage                                                     New Drug Application        850 Securities/Commodities/
  196 Franchise                                                                 Product Liability                                              840 Trademark                        Exchange
                                                                                                                                                880 Defend Trade Secrets        890 Other Statutory Actions
                                                                                                                                                    Act of 2016 (DTSA)           891 Agricultural Acts
          REAL PROPERTY                         CIVIL RIGHTS                       BANKRUPTCY                    FORFEITURE/PENALTY                  SOCIAL SECURITY             893 Environmental Matters
  210 Land Condemnation               440 Other Civil Rights              422 Appeal 28 USC 158  625 Drug Related Seizure                   861 HIA (1395ff)                895 Freedom of Information
  220 Foreclosure                                                          423 Withdrawal              of Property                            862 Black Lung (923)                  Act
                                       441 Voting                                                       21 USC 881
  230 Rent Lease & Ejectment          442 Employment                            28 USC 157        690 Other                                  863 DIWC/DIWW                   896 Arbitration
  240 Torts to Land                                                                                                                                  (405(g))                   899 Administrative
                                      443 Housing/Accommodations
                                                                                                                                                                                      Procedure
  245 Tort Product Liability          445 Amer. w/Disabilities-                 IMMIGRATION                                                   864 SSID Title XVI                  Act/Review or Appeal of
  290 All Other Real Property              Employment                      462 Naturalization                                                 865 RSI (405(g))                     Agency Decision
                                       446 Amer. w/Disabilities-                 Application
                                                                                                                                                      FEDERAL TAXES              950 Constitutionality of
                                               Other                        463 Habeas Corpus –                                                                                      State Statutes
                                                                                                                                                870 Taxes (U.S. Plaintiff
                                       448 Education                           Alien Detainee
                                                                                                                                                      or Defendant)
                                                                                     (Prisoner Petition)
                                                                                                                                                871 IRS—Third Party
                                                                            465 Other Immigration
                                                                                  Actions                                                            26 USC 7609

 V. ORIGIN (Check one box, only.)
  1 Original            2 Removed from                3      Remanded from                   4 Reinstated                     5     Transferred           6      Multidistrict  8       Multidistrict
       Proceeding               State Court                     Appellate Court                      or Reopened                         from Another                  Litigation -            Litigation –
                                                                                                                                         District                      Transfer                Direct File
                                                                                                                                        (specify)
                                                                                                           VII. PREVIOUS BANKRUPTCY MATTERS (For nature of suit 422 and
 VI. CAUSE OF ACTION (Enter U.S. Civil Statute under which you are filing                      and
                                                                                                           423, enter the case number and judge for any associated bankruptcy matter previously adjudicated by
 write a brief statement of cause.)
                                                                                                           a judge of this Court. Use a separate attachment if necessary.)
 28 U.S.C. § 1332; false advertising
 VIII. REQUESTED IN                                                                Demand $ 5,000,000.00     CHECK Yes only if demanded in complaint:
       COMPLAINT:                Check   if this is a class action under Rule 23,
                                    F.R.CV.P.                                                                Jury Demand:  Yes            No
 IX. RELATED CASE(S) IF ANY (See instructions):                 Judge                                   Case Number
 X. Is this a previously dismissed or remanded case?              Yes  No If yes, Case #              Name of Judge

 Date:                          June 11, 2021                                        Signature of Attorney of Record                   /s/Spencer Sheehan
JS-CAND 44 (Rev. 10/2020)  Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 19 of 24 PageID #:19
                                                                                 CIVIL COVER SHEET
The JS-CAND 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law,
except as provided by local rules of court. This form, approved in its original form by the Judicial Conference of the United States in September 1974, is required for the Clerk of
Court to initiate the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                                DEFENDANTS
Andrew Schrode individually and on behalf of all others similarly                                                Arizona Beverages USA LLC
situated
   (b) County of Residence of First Listed Plaintiff Cook                                                        County of Residence of First Listed Defendant
         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                        (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                 NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.
     (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)



II.      BASIS OF JURISDICTION (Place an “X” in One Box Only)                                    III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                      (For Diversity Cases Only)                                       and One Box for Defendant)
                                                                                                                                           PTF     DEF                                         PTF     DEF
 1       U.S. Government Plaintiff       3     Federal Question                                     Citizen of This State                 1      1       Incorporated or Principal Place   4       4
                                                (U.S. Government Not a Party)                                                                                of Business In This State
                                                                                                      Citizen of Another State              2      2       Incorporated and Principal Place  5       5
 2       U.S. Government Defendant       4      Diversity
                                                                                                                                                             of Business In Another State
                                                 (Indicate Citizenship of Parties in Item III)
                                                                                                      Citizen or Subject of a               3      3       Foreign Nation                    6       6
                                                                                                      Foreign Country


IV.       NATURE OF SUIT                   (Place an “X” in One Box Only)
        CONTRACT                                                     TORTS                                     FORFEITURE/PENALTY                      BANKRUPTCY                   OTHER STATUTES
 110 Insurance                           PERSONAL INJURY                 PERSONAL INJURY              625 Drug Related Seizure of               422 Appeal 28 USC § 158       375 False Claims Act
 120 Marine                           310 Airplane                    365 Personal Injury -Product
                                                                                                            Property 21 USC § 881                 423 Withdrawal 28 USC         376 Qui Tam (31 USC
 130 Miller Act                                                                                       690 Other                                      § 157                          § 3729(a))
                                       315 Airplane Product Liability       Liability
 140 Negotiable Instrument            320 Assault, Libel & Slander    367 Health Care/                        LABOR                              PROPERTY RIGHTS              400 State Reapportionment
 150 Recovery of                      330 Federal Employers’               Pharmaceutical Personal  710 Fair Labor Standards Act                                              410 Antitrust
                                                                                                                                                  820 Copyrights
      Overpayment Of                       Liability                         Injury Product Liability  720 Labor/Management
                                                                                                                                                  830 Patent                    430 Banks and Banking
                                                                        368 Asbestos Personal Injury
      Veteran’s Benefits               340 Marine                                                          Relations                             835 Patent-Abbreviated New  450 Commerce
 151 Medicare Act                     345 Marine Product Liability
                                                                             Product Liability
                                                                                                       740 Railway Labor Act                          Drug Application          460 Deportation
 152 Recovery of Defaulted                                             PERSONAL PROPERTY                                                                                        470 Racketeer Influenced and
                                       350 Motor Vehicle                                              751 Family and Medical                    840 Trademark
      Student Loans (Excludes                                           370 Other Fraud                                                                                              Corrupt Organizations
                                       355 Motor Vehicle Product                                           Leave Act                             880 Defend Trade Secrets
      Veterans)                                                         371 Truth in Lending                                                                                    480 Consumer Credit
 153 Recovery of                          Liability                                                   790 Other Labor Litigation                     Act of 2016
                                                                        380 Other Personal Property  791 Employee Retirement                                                   485 Telephone Consumer
      Overpayment                      360 Other Personal Injury                                                                                   SOCIAL SECURITY
                                                                             Damage                         Income Security Act                                                       Protection Act
   of Veteran’s Benefits               362 Personal Injury Medical                                                                               861 HIA (1395ff)
                                                                        385 Property Damage Product                                                                             490 Cable/Sat TV
 160 Stockholders’ Suits                  Malpractice                                                      IMMIGRATION                           862 Black Lung (923)
                                                                            Liability                                                                                            850 Securities/Commodities/
 190 Other Contract                         CIVIL RIGHTS                PRISONER PETITIONS            462 Naturalization                        863 DIWC/DIWW (405(g))             Exchange
 195 Contract Product Liability                                                                            Application                           864 SSID Title XVI            890 Other Statutory Actions
                                       440 Other Civil Rights             HABEAS CORPUS               465 Other Immigration
 196 Franchise                                                                                                                                   865 RSI (405(g))              891 Agricultural Acts
                                       441 Voting                      463 Alien Detainee                 Actions
        REAL PROPERTY                  442 Employment                                                                                             FEDERAL TAX SUITS             893 Environmental Matters
                                                                        510 Motions to Vacate
 210 Land Condemnation                443 Housing/                                                                                                                             895 Freedom of Information
                                                                             Sentence                                                             870 Taxes (U.S. Plaintiff or
 220 Foreclosure                          Accommodations                                                                                                                             Act
                                                                        530 General                                                                    Defendant)
 230 Rent Lease & Ejectment           445 Amer. w/Disabilities-                                                                                                                896 Arbitration
                                                                        535 Death Penalty                                                        871 IRS–Third Party 26 USC
                                           Employment                                                                                                                            899 Administrative Procedure
 240 Torts to Land                                                               OTHER                                                                § 7609
 245 Tort Product Liability           446 Amer. w/Disabilities-Other  540 Mandamus & Other                                                                                         Act/Review or Appeal of
                                       448 Education                                                                                                                                 Agency Decision
 290 All Other Real Property                                           550 Civil Rights
                                                                                                                                                                                 950 Constitutionality of
                                                                        555 Prison Condition
                                                                                                                                                                                      State Statutes
                                                                        560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V.         ORIGIN (Place an “X” in One Box Only)
 1 Original                  2        Removed from            3      Remanded from            4   Reinstated or     5        Transferred from           6   Multidistrict        8 Multidistrict
    Proceeding                          State Court                     Appellate Court               Reopened                    Another District (specify)      Litigation-Transfer     Litigation–Direct File


VI.        CAUSE OF Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
           ACTION   28 U.S.C. § 1332
                              Brief description of cause:
                              False advertising
VII.       REQUESTEDIN  СHECK IF THIS IS A CLASS ACTION                                              DEMAND $                  5,000,000            CHECK YES only if demanded in complaint:
           COMPLAINT:    UNDER RULE 23, Fed. R. Civ. P.                                                                                              JURY DEMAND:           Yes       No

VIII. RELATED CASE(S),
                                                          JUDGE                                                        DOCKET NUMBER
      IF ANY (See instructions):
IX.        DIVISIONAL ASSIGNMENT (Civil Local Rule 3-2)
 (Place an “X” in One Box Only)
                               SAN FRANCISCO/OAKLAND                                                                             SAN JOSE                       EUREKA-MCKINLEYVILLE


 DATE              June 11, 2021                         SIGNATURE OF ATTORNEY OF RECORD                                                  /s/
               Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 20 of 24 PageID #:20
AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                     Northern District of Illinois

Andrew Schrode, individually and on behalf of all                )
others similarly situated,                                       )
                                                                 )
                                                                 )
                            Plaintiff(s)
                                                                 )
                                                                 )
                                v.                               )       Civil Action No. 1:21-cv-03159
                                                                 )
Arizona Beverages USA LLC,                                       )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Arizona Beverages USA LLC
                                           c/o Martin Cunningham
                                           60 Crossways Park Dr W Ste 400
                                           Woodbury NY 11797-2018




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you_
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ._
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sheehan & Associates, P.C., 60 Cuttermill Rd Ste 409 Great Neck NY 11021-
                                       3104 (516) 268-7080




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint._
You also must file your answer or motion with the court.


                                                                           CLERK OF COURT


Date:
                                                                                     Signature of Clerk or Deputy Clerk
                Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 21 of 24 PageID #:21

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:21-cv-03159

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
was received by me on (date)                                          .


            I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

            I left the summons at the individual’s residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

            I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

            I returned the summons unexecuted because                                                                           ; or

            Other (specify):




           My fees are $                           for travel and $                  for services, for a total of $                     .

           I declare under penalty of perjury that this information is true.


Date:
                                                                                             Server’s signature



                                                                                         Printed name and title




                                                                                             Server’s address


Additional information regarding attempted service, etc:
                  Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 22 of 24 PageID #:22
AO 440 (Rev. 05/00) Summons in a Civil Action



                                          UNITED STATES DISTRICT COURT
                                                    NORTHERN DISTRICT OF ILLINOIS



                                                                          SUMMONS IN A CIVIL CASE
 Andrew Schrode, individually and on behalf of
 all others similarly situated,
                                                                 CASE NUMBER:        1:21-cv-03159
                           Plaintiff(s)

                                V.                               ASSIGNED JUDGE:
 Arizona Beverages USA LLC
                                                                 DESIGNATED
                                                                 MAGISTRATE JUDGE:
                          Defendant(s)

                    TO: (Name and address of Defendant)
                   Arizona Beverages USA LLC
                   c/o Martin Cunningham
      60 Crossways Park Dr W Ste 400
                   Woodbury NY 11797-2018


         YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

                          Sheehan & Associates, P.C.
                          60 Cuttermill Rd Ste 409
                          Great Neck NY 11021-3104
                          (516) 268-7080



an answer to the complaint which is herewith served upon you,                 21              days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.
                   Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 23 of 24 PageID #:23
AO 440 (Rev. 05/00) Summons in a Civil Action
                                                                 RETURN OF SERVICE
                                                                                        DATE
          Service of the Summons and complaint was made by me(1)

NAME OF SERVER (PRINT)                                                                  TITLE


   Check one box below to indicate appropriate method of service

         ☐ Served personally upon the defendant. Place where served:




         ☐ Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age and
              discretion then residing therein.
              Name of person with whom the summons and complaint were left:

         ☐ Returned unexecuted:




         ☐ Other (specify):




                                                            STATEMENT OF SERVICE FEES
TRAVEL                                                SERVICES                                      TOTAL



                                                               DECLARATION OF SERVER

                   I declare under penalty of perjury under the laws of the United States of America that the foregoing information
          contained in the Return of Service and Statement of Service Fees is true and correct.


          Executed on
                                        Date                    Signature of Server




                                                                Address of Server




(1) As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
     Case: 1:21-cv-03159 Document #: 1 Filed: 06/11/21 Page 24 of 24 PageID #:24




                    SUPREME COURT OF THE STATE OF NEW YORK
                                  COUNTY OF NEW YORK
Richard Alonzo, individually and on behalf of            SUMMONS
all others similarly situated,
                                Plaintiff,            Index No.
                                                   Purchased on June 11, 2021
                      -against-

William Grant & Sons, Inc.,
                                Defendant

        To the above-named Defendant:

        PLEASE TAKE NOTICE THAT YOU ARE HEREBY SUMMONED to answer the

complaint of the plaintiff herein and to serve a copy of your answer on the plaintiff at the address

indicated below within 20 days after the service of this Summons (not counting the day of service

itself), or within 30 days after service is complete if the Summons is not delivered personally to

you within the State of New York.

        YOU ARE HEREBY NOTIFIED THAT should you fail to answer, a judgment will be

entered against you by default for the relief demanded in the complaint.

Dated: June 11, 2021                                           /s/Spencer Sheehan
                                                               Sheehan & Associates, P.C.
                                                               60 Cuttermill Rd Ste 409
                                                               Great Neck NY 11021-3104
                                                               Tel: (516) 268-7080
                                                               Fax: (516) 234-7800
                                                               spencer@spencersheehan.com
                Address
Plaintiff       180 E 104th St Apt 19 New York NY 10029-4910
Defendant       300 Park Ave S Fl 6 New York NY 10010-5364
                Plaintiff designates New York County as the place of trial.
Venue           The basis of designation is: [SELECT ONE]
                ☐       Plaintiff’s Residence in New York County
                ☐       Defendant’s Residence in New York County
                ☐       Other
